DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-7 are examined below based upon the preliminary amendment filed September 25, 2020 to claims 1-7.
Claim Objections
Claims 1-7 are objected to because of the following informalities: Claims 1 and 3 have been amended to include the limitation “evaluating gas” and “evaluating said gas” respectively. As neither evaluation nor testing is mentioned in the specification and this is being amended from the originally filed language of “evacuating”, it is clear this is a typographical error and should be corrected. Claims 2 and 4-7 are also objected to as they depend from claim 1 and do not solve the above issue.  Appropriate correction is required.
Claim Interpretation
	As noted above, claims 1 and 3 are objected to for containing the typographical error of “evaluating” instead of “evacuating”. As the invention concerns removal of gas from the cavity as well as the application of liquid electrolyte, there is no mention of evaluation or other testing of the gas, and that the original claim language uses “evacuation”, this is a clear typographical error in the amendment of the claim and as such the claims will be interpreted as meaning “evacuation” below.
	Further, with reference to claim 6, this claim includes the limitation “semi-sintering”. Semi-sintering is defined in the specification as “a state in which powder grains are agglomerated or bound to each other to an20 extent where bonds can still be separated by mechanical methods. This is in contrast to a fully sintered state, in which the powder grains are joined by metallic bonds impossible to disintegrate back into separate powder grains in the original shape by mechanical methods” (Applicant’s Specification, pg. 3, lines 19-22). As such, this definition will be used to interpret the claims below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0111507 A1 of Lynch with evidentiary reference to US 2015/0144496 A1 (as cited on IDS dated 9/25/20) of Morris.
As to claim 1, Lynch discloses where a component can be formed with an internal passage by additive manufacturing methods (Lynch, paragraph [0031]) where an internal passage reads on the limitation of at least one an internal cavity as a passage is an absence of material that constitutes a cavity. Lynch discloses that this passage, i.e. cavity, has an opening and an internal surface formed along the passage (Lynch, paragraph [0004]) and that this opening is external (Lynch, FIG. 1) meeting the limitation of the cavity having at least one external opening. 
While Lynch does not explicitly state that the cavity is at least partially filled with powder having grains connected to each other, Lynch discloses that a part is built in a layer-by-layer manner by leveling metal powder and selectively fusing the powder using a high-power laser and this results in a rough surface finish that must be improved via post-build processes (Lynch, paragraph [0002]). 
Morris explains that additively manufactured components may have significant surface roughness caused, for example, by partial fusion or entrainment of metallic powder as the laser starts or stops its traverse or sweep at the edges of each deposit layer, and by contamination, debris, oxidation, or the like (Morris, paragraph [0024]).
As such, by disclosing a passage, i.e. cavity, with surface roughness Lynch is disclosing where the passage has partially fused metallic powder, thereby meeting the claim limitations of having a cavity at least partially filled with powder and where the powder have grains connected to each other. 
As noted in the Claim Interpretation section above, “evaluating” is an obvious typographical error and as such is being interpreted as “evacuating”. Lynch discloses applying a vacuum to the passage (Lynch, paragraph [0036]). By applying a vacuum to the passage, this would evacuate gas from the internal cavity, thereby meeting the claim limitations.
Lynch discloses where an electrolyte is inserted into the passage such that it is in contact with the internal surface of the passage i.e. cavity (Lynch, paragraph [0034]). Lynch discloses that the cathode and the internal surface acting as the anode electrically couple through the electrolyte to produce electrochemical reactions (Lynch, paragraph [0034]), meeting the limitation of a electrochemical process. Lynch discloses where this process causes material to be removed (Lynch, paragraph [0038]). This meets the claim limitations as if material is being removed from the internal surface, the connections between the powder grains to the surface are being removed.

As to claim 2, Lynch discloses where the liquid electrolyte is periodically replaced to help maximize the electrochemical machining reactions (Lynch, paragraph [0034]). By replacing the electrolyte, the powder would be removed from the internal cavity, thereby meeting the claim limitations.

As to claim 5, Lynch discloses where the powder is metal powder (Lynch, paragraph [0002]).

As to claim 6, Lynch discloses that a part is built in a layer-by-layer manner by leveling metal powder and selectively fusing the powder using a high-power laser and this results in a rough surface finish that must be improved via post-build processes (Lynch, paragraph [0002]). Lynch also discloses that rough surface finish may be improved via post-build processes such as grit blasting, grinding, sanding, or polishing to meet industry standards (Lynch, paragraph [0002]).
Morris explains that additively manufactured components may have significant surface roughness caused, for example, by partial fusion or entrainment of metallic powder as the laser starts or stops its traverse or sweep at the edges of each deposit layer (Morris, paragraph [0024]). 
As such, as Lynch discloses the rough surface finish formed by additive manufacturing, and Morris explains that this is caused by partial fusion of the powder, and Lynch discloses that this rough surface finish can be removed by mechanical methods (grit blasting, grinding, or sanding) this meets the definition of semi-sintering.

As to claim 7, Lynch discloses where the liquid electrolyte is periodically replaced to help maximize the electrochemical machining reactions (Lynch, paragraph [0034]).  Lynch discloses repeatedly machining regions of the components internal passage (Lynch, paragraph [0033]), thereby meeting the claim limitation of as least one of the steps being repeated as if the machining is being repeated, the steps of vacuum being applied, adding electrolyte, and using electrochemical processes for removal are also being repeated to carry out the machining.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0111507 A1 of Lynch with evidentiary reference to US 2015/0144496 A1 (as cited on IDS dated 9/25/20) of Morris in view of ASM Handbook, Volume 4C of Totten.
As to claim 3, As noted in the Claim Interpretation section above, “evaluating” is an obvious typographical error and as such is being interpreted as “evacuating”. Lynch discloses applying a vacuum to the passage (Lynch, paragraph [0036]). By applying a vacuum to the passage, this would evacuate gas from the internal cavity, thereby meeting the claim limitations. While Lynch discloses that the vacuum can be created at a portion of the passage distal from the opening by conventional means (Lynch, paragraph [0036]), Lynch does not explicitly disclose where the part is introduced into a vacuum chamber nor where the gas is evacuated from the vacuum chamber. 
Totten is the ASM Handbook concerning controlled atmosphere chambers (Totten, title). Totten teaches that vacuum chambers are chambers in which some or almost all gases are evacuated and the gas pressure within the chamber is less than normal atmospheric pressure (Totten, pg. 698, middle column, first paragraph in Vacuum Chambers section). 
As Lynch instructs the person of ordinary skill that the vacuum can be created at a portion of the passage distal from the opening by conventional means (Lynch, paragraph [0036]), a person of ordinary skill would naturally look to the art to determine a means for carrying out this process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of placing the part in the vacuum chamber as taught be Totten into the method of an electrochemical process disclosed in Lynch thereby almost all gases are evacuated and the gas pressure within the chamber is less than normal atmospheric pressure (Totten, pg. 698, middle column, first paragraph in Vacuum Chambers section). This is merely using the known means of creating a vacuum using a vacuum chamber as disclosed in Totten to carry out the process of creating a vacuum disclosed in Lynch.

As to claim 4, it is obvious to use a vacuum chamber taught by Totten to create the vacuum in the internal cavity as disclosed by Lynch for the reasons stated in the rejection of claim 3 above. When a vacuum chamber is used to create the vacuum, the electrolyte would be introduced into the vacuum chamber as Lynch notes that the use of the vacuum creates a static pressure in the electrolyte that is less than atmospheric pressure (Lynch, paragraph [0036]). Thus if a vacuum chamber is being used to create the vacuum and vacuum is being applied to effect the pressure in the electrolyte, there would be electrolyte necessarily introduced into the vacuum chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733